       Case 4:19-cv-00035-RM-LAB Document 120 Filed 09/15/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
     Russell B. Toomey,                          )
 9                                               )             CV 19-0035-TUC-RM (LAB)
                   Plaintiff,                    )
10   v.                                          )
                                                 )             ORDER
11   State of Arizona; Arizona Board of Regents, )
     d/b/a University of Arizona, a governmental )
12   body of the State of Arizona; et al.,       )
                                                 )
13                 Defendants.                   )
     ______________________________________ )
14
            Pending before the court is the defendants’ motion to continue the Scheduling
15
     Conference currently set for September 18, 2020 at 10:30 a.m. because they have recently
16
     retained new counsel. (Doc. 117) The plaintiffs do not oppose the motion. Id. Good cause
17
     appearing,
18
            IT IS ORDERED that the motion to continue is GRANTED. (Doc. 117) The
19
     Scheduling Conference is reset for Friday, October 30, 2020 at 10:30 a.m. The conference will
20
     be telephonic. The parties shall file with the court, not less than seven calendar days before the
21
     Scheduling Conference, a joint report in compliance with the court’s August 14, 2020 order.
22
            DATED this 14th day of September, 2020.
23
24
25
26
27
28
